DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-31 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 25, 26, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,222,558 to Zhu et al. in view of Korean Patent No. KR20180074057 to Kang et al. (A machine translation is included with this action).
Regarding claims 21, 25, 26, 29 and 31, the Zhu patent teaches an infinitely variable transmission with a crank length that can be changed to change the rotation speed of the infinitely variable transmission.  It is taught that the change in the length of the crank length will change the ratio of the transmission.  See entire document.
However, the Zhu patent lacks a specific teaching of having a controller that determines a desired output rotation speed and changes the crank length based on the desired output speed and an input control module.
The Kang patent teaches a method of controlling a continuously variable transmission that has a transmission control unit that determine a desired output rotation speed of an infinitely variable transmission (this is interpreted as the vehicle speed designation step s120); determine a control signal for the transmission based on the determined output rotation speed (this is interpreted as the step s130); and a transmission controller configured to receive the control signal and control the transmission of the infinitely variable transmission based on the control signal, the infinitely variable transmission comprises a pair of meshed gears, an input-control module, and a motion conversion module. See Zhu in its entirety. See the translation of the patent in its entirety.  The Kang reference is being used for the purpose of showing that infinitely variable transmissions or continuously variable transmissions can be controlled using transmission output speed or vehicle speed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Zhu patent to have the ratio controlling method as taught by the Kang patent, as this would be combining known prior art elements using known methods to provide the predictable result of using vehicle speed as a way to choose the transmission ratio and input control module as this is a known way to control an automatic transmission to provide a smooth ride for a user.
Regarding claim 23, the desired output rotation speed is determined based on a desired output speed and a desired input speed of the infinitely variable transmission.  The desired output speed is considered based on a desired input speed as the shift line is based on the input speed and therefore it is used in this method when the desired output speed is used.  See translation of the Kang patent.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,268,615 to Zhu et al. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the set of claims has an infinitely variable transmission that determines a desired output rotation of speed, controlling a crank length control mechanism based on the output rotation speed.
The examiner notes that the current application has been filed as a divisional application, however, since the parent case Application No. 17,232,225 which is now Patent No. 11,268,615 did not have a restriction or election of species requirement during the prosecution of the case, the current application is being treated as a continuation application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 4,112,778 to Korosue teaches a variable speed transmission.
Japanese Patent No. JP4042946 to Ishitsuka teaches an infinitely variable transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655